Citation Nr: 1505041	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-26 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to a higher initial rating for service connected asymmetrical transitional lumbosacral vertebrae with pseudo articulation on the right, claimed as a back injury, currently evaluated as noncompensable prior to September 23, 2010, and 40 percent disabling beginning September 23, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 2002 to July 2006 to include service in Iraq from February 2003 to October 2003 and August 2004 to March 2005.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued on June 2007 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

On September 23, 2010, during the pendency of the Veteran's appeal of his initial rating for his service connected asymmetrical transitional lumbosacral vertebrae with pseudo articulation on the right, claimed as a back injury, the Veteran filed a claim for total disability based on individual unemployability (TDIU) based on his service connected post traumatic stress disorder (PTSD), traumatic brain injury (TBI), and headaches.  The RO issued a rating decision in January 2013 granting an increased rating of 40 percent with an effective date of September 23, 2010.  As noted on the May 2013 supplemental statement of the case, the RO treated the Veteran's TDIU claim as an inferred increased rating claim for his service connected asymmetrical transitional lumbosacral vertebrae with pseudo articulation on the right disability.  The first page reflects the Veteran's appeal of his initial rating for his service connected asymmetrical transitional lumbosacral vertebrae with pseudo articulation on the right in light of the RO's subsequent granting of a 40 percent disability rating.  Furthermore, as the Veteran disagreed with the initial rating assigned following the award of service connection for an asymmetrical transitional lumbosacral vertebrae with pseudo articulation on the right, claimed as a back injury, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).
However, inasmuch as a higher rating is available and the Veteran is presumed to seek the maximum available benefit for this disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contained duplicative and non-relevant documents with respect to this appeal.

The issue of entitlement to a higher initial rating for service connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative competent evidence of record shows that the Veteran's chronic fatigue has been evaluated as a symptom of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Furthermore, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 VA letter, sent prior to the June 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for chronic fatigue syndrome and advised the Veteran of such evidence and information necessary to substantiate his claim.  This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.

Relevant to the duty to assist, the Veteran's service treatment records, VA examination reports, and VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Additionally, the Veteran was afforded a VA examination in February 2010, which the Board finds adequate to decide the claim because the examiner had knowledge of the relevant facts regarding the Veteran's medical history, and the examiner provided a supporting rationale for the opinion reached.  

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection for Chronic Fatigue Syndrome

The Veteran is claiming service connection for chronic fatigue syndrome as a result of his two tours of duty in Iraq.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  This evaluation period was extended to December 31, 2016.  76 Fed. Reg. 81,834 (Dec. 29, 2011).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317(a)(2)(i).

For purposes of 38 U.S.C.A. § 1117, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Veteran contends that he has felt extremely fatigued or lethargic since returning from the Persian Gulf.

In two Southwest Asia Post Deployment Health Assessments dated October 2003 and February 2005, the Veteran reported feeling tired after sleeping.

A February 2007 VA initial PTSD examination reflects the Veteran's complaints of having a "horrible time sleeping".  He reported not being able to go to sleep and then waking up having nightmares.  He also reported having anxious sleep and waking up paranoid.

A February 2007 VA general medical examination reflects the Veteran's report of fatigue and weakness.  A June 2007 VA TBI consult report reflects the Veteran's complaints of feeling tired easily, fatigue and loss of energy.  VA treatment reports from September 2007 and May 2008 note the Veteran had fatigue.

A November 2009 VA treatment report reflects the Veteran's complaint of fatigue.  He reported he never feels rested, does not feel "fully asleep when resting", wakes up to check locks on doors, and has ongoing nightmares.

A February 2010 VA examination for chronic fatigue syndrome associated with undiagnosed Gulf War Illness reflects the Veteran's complaint of waking up every day feeling unrested, having disrupted sleep and averaging about three hours of sleep a night.  The examiner noted that a February 2009 VA PTSD examination noted symptoms of having difficulty getting to sleep, staying asleep and having nightmares about military service.  The Veteran reported the onset of his fatigue coincided with the onset of his nightmares and was aggravated by his spinal discomfort.  The examiner also reviewed lab studies showing normal thyroid stimulating hormone from May 2008, negative for HIV from September 2006, and normal iron studies between September 2006 and December 2006.  The examiner concluded the Veteran's fatigue was related to shortened and disturbed sleep due to PTSD.  The clinician opined "[i]t is not at least as likely as not that the Veteran has chronic fatigue syndrome as he does not meet established criteria for chronic fatigue syndrome."  The examiner reasoned "[t]he Veteran is able to maintain a schedule as a full time student, which includes daily walking as well as recreational activities that include hiking and sports played with friends.  The Veteran's history is negative for fatigue lasting 24 hours after exercise, or debilitating fatigue.  However, the Veteran's fatigue is certainly due to shortened and disturbed sleep related to his service-connected PTSD.  It should also be noted in other treatment notes by mental health providers through the VA the Veteran's difficulty sleeping has also been noted and addressed. The Veteran received multiple lab studies between 2006 and 2008, all of which were negative for an organic cause of his fatigue."

A February 2010 VA psychiatric outpatient treatment note reflects the Veteran's complaints of problems having deep sleep and feeling fatigued throughout the day.  The Veteran reported waking up with sweats during the night, not feeling safe and feeling that he needed to be on constant alert.

An April 2010 VA psychiatry outpatient treatment note reflects the Veteran's complaints of back pain, chronic anxiety, lying awake at night, having nightmares, and not feeling rested in the morning and having to go through the day fatigued.

The evidence of record reflects that the Veteran served in the Southwest Asia Theater of operations in Iraq from February 2003 to October 2003 and August 2004 to March 2005.  After each deployment to Iraq, the Veteran indicated on his health assessments that he felt tired after sleeping.  The record shows that while the February 2010 VA examiner found that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome, the Veteran's complaints of fatigue were present and attributed to "shortened and disturbed sleep related to his service connected PTSD."  Thus, the provisions relating to an undiagnosed illness are not applicable.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Furthermore, there is no credible medical evidence of chronic fatigue distinct from the service-connected PTSD that is manifested by nightmares, sleep impairment, and/or daytime fatigue.  Even though the Veteran has claimed entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness, such claim cannot be granted in light of the fact that this symptom has already been attributed to a known diagnosis of PTSD.  The Veteran contends that because his chronic fatigue is so severe, it should be separately service connected.  The Veteran's argument is misplaced as there is no legal basis to grant service connection based on severity of symptomatology.  The record medical evidence supports that the Veteran's chronic fatigue is a manifestation of his PTSD.  To the extent a VA medical problem list notes a diagnosis of chronic fatigue syndrome based on a November 2011 addendum from L.D. regarding a conversation discussed with Dr. S., the record does not persuasively reflect that the diagnosis was based on the proper diagnostic criteria for diagnosing chronic fatigue syndrome and consideration of co-existing severe disabilities of service connected PTSD and TBI.  Therefore, the diagnosis is not credible.  Also, although the basic principle that the ability to identify oneself as experiencing symptoms of fatigue is within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's condition is chronic fatigue syndrome cannot be determined by mere observation alone.  The Board finds that diagnosing chronic fatigue syndrome is not within the realm of knowledge of a non-expert particularly given the complication of co-existing disorders.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his diagnosis in this regard is not competent evidence and therefore is not probative of whether he has chronic fatigue syndrome.  Accordingly, service connection for chronic fatigue syndrome is denied.


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim.

The record reflects that the Veteran last underwent a VA examination in January 2011 during which time the examiner indicated that the Veteran was not currently experiencing a flare-up.  The examiner provided no additional comment on the Veteran's complaint of flare-ups.  The Court of Appeals for Veterans Claims has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes. Mitchell, 25 Vet. App. at 44.  As the examiner did not express an opinion on whether there would be additional functional impairment to range of motion during such flare-ups, the examination is inadequate to this extent.  As noted above, the Veteran is rated at zero percent prior to September 23, 2010.  Also, in the Informal Hearing Presentation, the Veteran's representative indicated that the examination was not contemporaneous to fairly evaluate the disability for the entire appeal period.  Given the foregoing, the Board finds cause for affording the Veteran another VA examination.  38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Updated treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate efforts to ensure updated VA and private treatment records relating to the Veteran's back disability dated since January 2011 are associated with the file. 

2.  Thereafter, schedule the Veteran for an appropriate examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected asymmetrical transitional lumbosacral vertebrae with pseudo articulation on the right.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays should be performed.  Appropriate testing to determine the extent of any radiating pain must be conducted. 

(a) Describe all impairment associated with the Veteran's low back disability including any neurological impairment to the sciatic nerve.  The examiner should determine whether or not the neurological impairment is complete, or if incomplete if the impairment is mild, moderate, moderately serve, or severe. 

(b) In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

(c) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

(d) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

(e) The examiner should also state the frequency and duration of any incapacitating episodes of back pain. 

3.  The Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


